Deceased was employed at Rochester, N. Y., as a salesman for about ten years. He was injured in an airplane accident in Ohio, in which State he traveled. The main plant of the employer was in Rochester, where he was hired and received his pay, and to which he came from time to time for instruction. Compensation insurance was paid on deceased in the State of New York. His work was mostly in Ohio, and he was carried on the payroll in Rochester office and received his pay checks there. It is the contention of the appellants that the employment of deceased was in the State of Ohio and that claim for death benefits is not covered by the Workmen’s Compensation Law of the State of New York. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.